CLD-182                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3405
                                       ___________

                                    ARVIND GUPTA,
                                              Appellant

                                             v.

WIPRO LTD; AZIM HASHIM PREMJI, President of Wipro, in his personal and official
    capacity; SECRETARY OF UNITED STATES DEPARTMENT OF LABOR
                  ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3:17-cv-01954)
                      District Judge: Honorable Freda L. Wolfson
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 30, 2020

               Before: JORDAN, KRAUSE, and MATEY, Circuit Judges


                              (Opinion filed: May 8, 2020)
                                      _________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Arvind Gupta, proceeding pro se, appeals from an order of the United States

District Court for the District of New Jersey denying his post-judgment “Motion for

Leave to Exhaust Administrative Remedies.” Because the appeal does not present a

substantial question, we will grant the appellees’ motions to summarily affirm the order

of the District Court. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       In May and June 2009, Arvind Gupta filed complaints with the Department of

Labor’s Wage and Hour Division (WHD), alleging that Wipro, Ltd. took unauthorized

deductions from his wages and from the wages of other employees. An Administrative

Law Judge (ALJ) dismissed Gupta’s complaints and the Administrative Review Board

(ARB) affirmed the ALJ’s dismissal. Thereafter, Gupta filed a complaint in the District

of New Jersey. The District Court granted the defendants’ motions for summary

judgment, Gupta v. Perez, 101 F. Supp. 3d 437 (D.N.J. 2015) (Gupta I), and we

summarily affirmed, Gupta v. Sec’y U.S. Dept. of Labor, 649 F. App’x 119 (3d Cir. May

5, 2016).

       In September 2015, Arvind Gupta filed a third complaint with the WHD. The

WHD found no reasonable cause to investigate because the complaint was filed outside

the one-year limitations period. Gupta next filed a complaint in the District of New

Jersey, seeking to compel the WHD to investigate his claims and asserting that he had

cured the defects in his earlier WHD complaints. By order entered December 15, 2017,

                                             2
the District Court granted the defendants’ motions to dismiss, concluding that Gupta’s

claims were barred by claim preclusion because he “either raised, or could have raised,

all of the claims asserted in this case in Gupta I.” Gupta v. Wipro Ltd., No. 17-cv-01954,

2017 WL 6402636, at *12 (D.N.J. Dec. 15, 2017). We summarily affirmed. Gupta v.

Wipro Ltd., 749 F. App’x 94, 98 (3d Cir. Oct. 9, 2018). Later, we affirmed the District

Court’s denial of Gupta’s motion to reopen and its entry of a filing injunction against

Gupta. Gupta v. Wipro Ltd., 765 F. App’x 648, 653 (3d Cir. Apr. 2, 2019).

       On September 10, 2019, Gupta filed in the closed District Court proceedings a

“Motion for Leave to Exhaust Administrative Remedies.” Gupta asserted that “[n]ow

that [he] has cured the pleading deficiency in his May/June 2009 WHD complaint by

filing a new complaint in September 2015, he should be allowed to exhaust his remedies

with the ALJ/ARB per the statutory framework as the new WHD complaint is not subject

to FRCP 12 challenge in the administrative forum by the Administrator or Wipro

defendants.” He also claimed that his complaint was not barred by claim preclusion. The

District Court denied the motion, stating that “the instant action is closed, and [Gupta’s]

claims have been fully resolved by this Court, and that decision has been affirmed by the

Third Circuit.” Gupta appealed.1


1
 We have jurisdiction pursuant to 28 U.S.C. § 1291, see Isidor Paiewonsky Assocs., Inc.
v. Sharp Props., Inc., 998 F.2d 145, 149-50 (3d Cir. 1993) (post-judgment orders are final
and immediately appealable), and review the denial of Gupta’s post-judgment motion for
abuse of discretion. See Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008).
We may affirm on any basis supported by the record. See Fairview Twp. v. EPA, 773
                                             3
       To proceed with his “Motion for Leave to Exhaust Administrative Remedies,”

Gupta needed to reopen the closed District Court proceedings. Therefore, we construe

his motion as seeking relief under Federal Rule of Civil Procedure 60(b)(6). A movant

seeking relief under Rule 60(b)(6) must file the motion “within a reasonable time[,]” Fed.

R. Civ. P. 60(c)(1), and must “show ‘extraordinary circumstances’ justifying the

reopening of a final judgment.” Gonzalez v. Crosby, 545 U.S. 524, 535 (2005).

       Gupta’s motion was filed almost two years after the District Court dismissed his

complaint. That period is longer than a reasonable time. See Moolenaar v. Gov’t of

Virgin Islands, 822 F.2d 1342, 1348 (3d Cir. 1987) (holding that a motion brought under

Rule 60(b)(6) two years after the district court’s judgment was untimely where “the

reason for the attack upon that judgment was available for attack upon the original

judgment”). Moreover, Gupta failed to demonstrate extraordinary circumstances. Gupta

asked to reopen the proceedings so he could “exhaust his remedies with the ALJ/ARB.”

But Gupta’s complaint was not dismissed for lack of exhaustion. Instead, the District

Court properly held that Gupta’s claims were barred by claim preclusion. Gupta, 749 F.

App’x at 96. Therefore, the opportunity to exhaust would not cure the defect that led to

dismissal of the complaint. Gupta also asserted that his complaint was not barred by

claim preclusion. We have already resolved that issue, however, and Gupta’s attempt to

relitigate it did not warrant relief under Rule 60(b). See United States v. Fiorelli, 337
F.2d 517, 525 n.15 (3d Cir. 1985).
                                              4
F.3d 282, 288 (3d Cir. 2003) (holding that a Rule 60(b) motion may not be used as a

substitute for an appeal, and legal error, without more, does not warrant relief under that

provision).

       Accordingly, because we conclude that the District Court did not abuse its

discretion in denying Gupta’s “Motion for Leave to Exhaust Administrative Remedies,”

we grant the motions to summarily affirm that were filed by Wipro and its president,

Azim Hashim Premji, and by the Secretary of Labor, and we will summarily affirm the

District Court’s judgment. We also grant Wipro’s request for costs, and we direct that,

going forward, responsive briefing in this Court from the appellees need not be filed

unless we specifically order such a response. The parties’ remaining requests for relief,

including Wipro’s request for a filing injunction and Gupta’s motion to summarily

reverse, are denied.




                                             5